Citation Nr: 0732383	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to polysubstance abuse secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to February 
1981 and from October 1983 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for PTSD and polysubstance 
abuse secondary to PTSD. 

For the reasons that will be discussed below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and her 
representative if further action is required on her part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Although the veteran had two periods of active service, the 
statement of the case issued in August 2004 referred only to 
her later period of service (October 1983 to December 1984), 
and mentioned only the service medical records for her second 
period of service.  The result is that a procedural defect 
now exists that must be corrected prior to any Board action 
in this appeal.

The veteran claims entitlement to service connection for PTSD 
and polysubstance abuse secondary to PTSD and presents the 
factual assertion that the precipitating stressor that led to 
her PTSD was that she was the victim of multiple physical and 
sexual assaults that were perpetrated by her abusive first 
husband who, as a fellow serviceman married to the veteran at 
the time, repeatedly subjected her to beatings and rapes 
during her first period of active duty.  In support of her 
claim, the veteran submitted a handwritten lay witness 
statement from her sister dated in August 2004, in which the 
sister affirmed that she had personal knowledge that the 
veteran's ex-husband physically abused her during and after 
her first period of military service.  The veteran also 
submitted private and VA counseling reports dated 2003 to 
2004, which show diagnoses of PTSD, depression, anxiety, and 
polysubstance abuse that were related to emotional trauma 
associated with a prior longstanding history of physical and 
sexual abuse dating back to her childhood.  The Board 
concludes that the veteran should be scheduled for a VA 
psychiatric examination to determine her current Axis I 
diagnosis and, if a diagnosis of PTSD is obtained, whether or 
not her alleged stressor of being a victim of domestic 
violence (including physical assault and rape by her husband) 
during her first period of active duty is sufficient to 
precipitate her PTSD diagnosis.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board has reviewed the veteran's claims file and notes 
that her DD-214 forms and notations in her personnel records 
and service medical records indicate that she served her 
first period of service from July 1978 to February 1981, and 
was thereafter honorably discharged from active duty on the 
basis of being pregnant.  In statements submitted in support 
of her claim, the veteran specifically stated that she 
relates her PTSD to stressors associated with being a victim 
of spousal abuse during her first period of active service 
and not her second.  However, the veteran's service medical 
records currently associated with the file only pertain to 
her second period of active duty and do not otherwise provide 
any corroborative evidence regarding her alleged stressors.  
As the service medical records and personnel records from her 
first period of service are relevant to the claims at issue 
and may provide evidence that corroborates her stressor 
account, the case should be remanded so that these 
outstanding records may be obtained for inclusion in the 
claims file.  See 38 C.F.R. § 3.304(f) (2007).

In written correspondence dated in March 2004, the veteran 
reported that sometime between August 1980 and February 1981, 
United States Army military policemen were summoned on two 
occasions to assist her in domestic violence incidents in 
which she reportedly was physically assaulted by her then-
husband while living off-post in the village of Gelnhausen, 
Federal Republic of Germany.  She reported that she was 
assigned to the 574th Personnel Services Company, 3rd Armored 
Division, at the time of the domestic violence incidents.  
She also reported that she received counseling for her 
domestic problems from a United States Army counselor at a 
kaserne in the town of Hanau, Federal Republic of Germany, 
sometime between January - February 1981.  (The American 
military community in Hanau is comprised of a number of 
smaller installations called "kasernes" in the local 
language.)  As a review of the veteran's claims file 
indicates that there has been no development of the evidence 
with regard to these stressor accounts, the case should be 
remanded and the RO should ask the veteran for a more 
detailed account of when the two incidents involving American 
military police intervention for domestic problems occurred.  
Then the RO should attempt to obtain the military police 
reports of the alleged domestic violence incidents, as well 
as the reports relating to the veteran's counseling in Hanau 
between January - February 1981.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2007); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should make an attempt to 
secure the veteran's service medical 
records and her complete service 
personnel records through official 
channels. All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  The RO should undertake the necessary 
development through the appropriate 
channels, including submitting a request 
to JSRRC to perform historical research 
to obtain information that might verify 
the veteran's domestic violence stressor.  

(a.)  With regard to the veteran's 
account of being assaulted by her 
then-husband (who was also a 
serviceman on active duty) between 
August 1980 and February 1981, while 
they were living off-post in the 
village of Gelnhausen, Federal 
Republic of Germany, the RO should 
contact the veteran and request that 
she provide a more precise 
recollection (to within a 60-day 
time span) of the dates when her 
alleged domestic violence incidents 
occurred in service that resulted in 
intervention by American military 
policemen.  Afterwards, the RO 
should request that the appropriate 
party or parties research the 
records of the military police unit 
that would have been assigned the 
task of maintaining military law 
enforcement for soldiers who were 
quartered off-post in Gelnhausen, 
Federal Republic of Germany, at the 
time, in order to verify the 
veteran's stressor.   

(b.)  The administrative records of 
the veteran's unit: the 574th 
Personnel Services Company, 3rd 
Armored Division, should be 
researched for the time period(s) 
identified by the veteran in order 
to determine if they provide any 
corroborative evidence regarding the 
veteran's alleged stressor.  

(c.)  The RO should attempt to 
obtain copies of the veteran's 
counseling that was reportedly 
received from a United States Army 
counselor at a kaserne in Hanau, 
Federal Republic of Germany, some 
time between January - February 
1981.

Copies of the aforementioned reports 
should be associated with the claims 
folder.

3.  If the aforementioned stressors are 
verified, then a report must be prepared 
detailing the nature of the stressors 
alleged by the veteran.  This report is 
then to be added to the claims folder.

4.  Thereafter, the veteran must be 
scheduled for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file, to include the summary report of 
the corroborated stressors, must be made 
available to the examiner in conjunction 
with this examination.  The psychiatrist 
or psychologist performing the 
examination must be instructed that only 
the veteran's stressor accounts 
described above may be considered for 
the purpose of determining whether the 
veteran has PTSD for service connection 
purposes.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged 
stressors are sufficient to produce PTSD; 
and (2) whether there is a link between 
the current PTSD and the aforementioned 
stressors if it is found sufficient to 
produce PTSD by the examiner.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that, pursuant 
to 38 C.F.R. § 3.655 (2007), her failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for PTSD 
and polysubstance abuse secondary to PTSD 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

